Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 3-30 are  allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scott Karren on 05/16/2022..
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, has been presented to the applicant for consideration.

EXAMINER’S AMENDMENT

Amended claims

1.	(Currently Amendment) A method for wireless communication at a user equipment (UE), comprising:
monitoring a first bandwidth region for a first synchronization block based at least in part on an initial acquisition procedure;
decoding the first synchronization block based at least in part on monitoring the first bandwidth region;
monitoring a   second bandwidth region for a  second synchronization block based at least in part on a capability of the UE and decoding the first synchronization block, wherein the  second synchronization block comprises a subset of signals in [[a]] the first  synchronization block associated with [[a]] the first  bandwidth region;
decoding the second  synchronization block based at least in part on monitoring the second  bandwidth region; and
performing a radio resource management measurement based at least in part on decoding the second  synchronization block.
 
2.	(Canceled)
 
3.	(Currently Amendment) The method of claim 1, wherein monitoring the second  bandwidth region comprises:
monitoring the second  bandwidth region for a secondary synchronization signal, wherein the first  synchronization block comprises a primary synchronization signal, the secondary synchronization signal, and a physical broadcast channel.
 
4.	(Currently Amendment) The method of claim 1, wherein monitoring the second  bandwidth region comprises:
monitoring the second  bandwidth region for a primary synchronization signal, wherein the first  synchronization block comprises the primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel.
 
5.	(Currently Amendment) The method of claim 1, further comprising:
identifying a first center frequency corresponding to the second  synchronization block, wherein the second  bandwidth region is monitored for the second  synchronization block based at least in part on the identified first center frequency.
 
6.	(Currently Amendment) The method of claim 5, wherein the first center frequency is different from a second center frequency corresponding to the first  synchronization block.
 
7.	(Currently Amendment) The method of claim 1, further comprising:
identifying a first M-sequence associated with the second  synchronization block, wherein the second  synchronization block is decoded based at least in part on the identified first M-sequence.
 
8.	(Currently Amendment) The method of claim 7, further comprising:
identifying a second M-sequence associated with the first  synchronization block; and
identifying a parameter of the second M-sequence, wherein the first M-sequence is identified based at least in part on the identified second M-sequence and the identified parameter.
 
9. (Original)	The method of claim 8, further comprising:
receiving an indication of the parameter, wherein the parameter is identified based at least in part on the received indication.
 
10.	(Currently Amendment) The method of claim 1, further comprising:
performing one or more of a beam tracking update, a frequency tracking update, or a time tracking update based at least in part on the second  synchronization block.
 
11.	(Currently Amendment) The method of claim 1, wherein the second  synchronization block and the subset of signals in the first  synchronization block are associated with a same resource block structure.
 
12.	(Currently Amendment) The method of claim 1, wherein the second  synchronization block and the subset of signals in the first  synchronization block are associated with a same symbol start time and a same symbol gap.
 
13.	(Currently Amendment) The method of claim 1, wherein the second  synchronization block comprises one or more repetitions of the subset of signals in the first  synchronization block.
 
14.	(Currently Amendment) The method of claim 1, wherein the second  synchronization block is associated with one or more additional beams than the subset of signals in the first  synchronization block.
 
15.	(Currently Amendment) The method of claim 1, wherein the second  synchronization block comprises downlink shared channel data in addition to the subset of signals in the first  synchronization block.
 
16.	(Currently Amendment) The method of claim 1, further comprising:
receiving a transmission configuration indicator state indicating a quasi-colocation relationship, wherein the second  synchronization block is decoded based at least in part on the quasi-colocation relationship.
 
17.	(Currently Amendment) The method of claim 16, wherein the quasi-colocation relationship comprises one or more of a first  synchronization block and second  synchronization block quasi-colocation relationship, a second  synchronization block and tracking reference signal quasi-colocation relationship, a second  synchronization block and channel state information reference signal for beamforming quasi-colocation relationship, a second  synchronization block and channel state information reference signal for channel state information quasi-colocation relationship, a second  synchronization block and demodulation reference signal for downlink control channel quasi-colocation relationship, or a second  synchronization block and demodulation reference signal for downlink shared channel quasi-colocation relationship.
 
18. (Original) 	The method of claim 1, wherein the capability of the UE comprises a UE bandwidth reduction capability.
 
19.	(Currently Amendment) A method for wireless communication at a base station, comprising:
transmitting a first  synchronization block in a first  bandwidth region based at least in part on an initial acquisition procedure; and
transmitting a second  synchronization block in a second  bandwidth region based at least in part on a beam management procedure and transmitting the first synchronization block, wherein the second  synchronization block comprises a subset of signals in the first  synchronization block associated with the first bandwidth region.
 
20.	(Currently Amendment) The method of claim 19, wherein transmitting the second  synchronization block comprises:
transmitting a secondary synchronization signal, wherein the first  synchronization block comprises a primary synchronization signal, the secondary synchronization signal, and a physical broadcast channel.
 
21.	(Currently Amendment) The method of claim 19, wherein transmitting the second  synchronization block comprises:
transmitting a primary synchronization signal, wherein the first  synchronization block comprises the primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel.
 
22.	(Currently Amendment) The method of claim 19, further comprising:
identifying a first center frequency corresponding to the second  synchronization block, wherein the second  synchronization block is transmitted based at least in part on the identified first center frequency.
 
23.	(Currently Amendment) The method of claim 19, further comprising:
identifying a first M-sequence associated with the second  synchronization block, wherein the second  synchronization block is transmitted based at least in part on the identified first M-sequence.
 
24.	(Currently Amendment) The method of claim 23, further comprising:
identifying a second M-sequence associated with the first  synchronization block; and
identifying a parameter of the second M-sequence, wherein the first M-sequence is identified based at least in part on the identified second M-sequence and the identified parameter.
 
25.	(Currently Amendment) The method of claim 19, wherein transmitting the second  synchronization block comprises:
transmitting one or more repetitions of the subset of signals in the first  synchronization block.
 
26.	(Currently Amendment) The method of claim 19, wherein transmitting the second  synchronization block comprises:
transmitting the second  synchronization block with one or more additional beams than the subset of signals in the first  synchronization block.
 
27.	(Currently Amendment) The method of claim 19, wherein transmitting the second  synchronization block comprises:
transmitting downlink shared channel data in addition to the subset of signals in the first  synchronization block.
 
28.	(Currently Amendment) The method of claim 19, further comprising:
transmitting a transmission configuration indicator state indicating a quasi-colocation relationship, wherein the second  synchronization block is transmitted based at least in part on the quasi-colocation relationship.
 
29.	(Currently Amendment) An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
monitor a first bandwidth region for a first synchronization block based at least in part on an initial acquisition procedure;
decode the first synchronization block based at least in part on monitoring the first bandwidth region;
monitor a second  bandwidth region for a second  synchronization block based at least in part on a capability of the UE and decoding the first synchronization block, wherein the second  synchronization block comprises a subset of signals in [[a]] the first  synchronization block associated with [[a]] the first  bandwidth region;
decode the second  synchronization block based at least in part on monitoring the second  bandwidth region; and
perform a radio resource management measurement based at least in part on decoding the second  synchronization block.
 
30.	(Currently Amendment) An apparatus for wireless communication at a base station, comprising:
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit a first  synchronization block in a first  bandwidth region based at least in part on an initial acquisition procedure; and
transmit a second  synchronization block in a second  bandwidth region based at least in part on a beam management procedure and transmitting the first synchronization block, wherein the second  synchronization block comprises a subset of signals in the first  synchronization block associated with the first bandwidth region.

END of Amended Claims

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant approved the amendments proposed by the examiner as shown above. The closest prior art to amended claim 1 is  Su et al. (WO 2020186946 A1) in view of ZHANG et al. (CN 112106430 A).
Regarding claim 1, Su et al. teach  A method for wireless communication at a user equipment (UE) (Su [0236] 1RB terminal equipment), 2comprising: 
3monitoring a second bandwidth region (Su [0236] BW1) for a second synchronization block based at 4least in part on a capability of the UE (Su [0236] the frequency domain resources occupied by the SSB of the 1RB terminal equipment), wherein the second synchronization block comprises a 5subset of signals in a first synchronization block (Su [0236] the frequency domain resources occupied by the SSB of the 1RB terminal equipment are within the frequency domain resources occupied by the SSB of the 12RB terminal equipment) associated with a first bandwidth 6region (Su [0236] the total bandwidth occupied by SSB is BW3); 
7decoding the second synchronization block based at least in part on monitoring 8the second bandwidth region (Su [0244] the 1RB and 6RB terminal devices obtain SIB and other synchronization information by detecting their respective PBCHs). 
Su et al. do not teach
9performing a radio resource management measurement based at least in part 10on decoding the second synchronization block.
In a similar endeavor,  ZHANG et al. teach
performing a radio resource management measurement based at least in part 10on decoding the second synchronization block (ZHANG [0177]  detect where the SSB is sent and can only measure the signal strength and signal quality of the PSS and SSS of the SSB sent at the relevant position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Su et al. by incorporating ZHANG et al. measurement of the SSS to arrive at the invention.
The motivation of doing so would have reduced the measurement complexity and measurement delay. 
However, the combination of Su et al. and Zhang et al. fails to teach or suggest
 “monitoring a first bandwidth region for a first synchronization block based at least in part on an initial acquisition procedure;
decoding the first synchronization block based at least in part on monitoring the first bandwidth region; and
monitoring a second bandwidth based on decoding the first synchronization block”. 
Therefore, independent claim 1 is allowed. 
Independent claims 19, 29 and 30 are allowed for the same reason of allowing claim 1. 
Dependent claims 3-18 are allowed for depending from claim 1, and dependent claims 20-28 are allowed for depending from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644